Name: Commission Directive 2003/57/EC of 17 June 2003 amending Directive 2002/ 32/EC of the European Parliament and of the Council on undesirable substances in animal feedText with EEA relevance
 Type: Directive
 Subject Matter: health;  food technology;  agricultural activity;  deterioration of the environment
 Date Published: 2003-06-19

 Important legal notice|32003L0057Commission Directive 2003/57/EC of 17 June 2003 amending Directive 2002/ 32/EC of the European Parliament and of the Council on undesirable substances in animal feedText with EEA relevance Official Journal L 151 , 19/06/2003 P. 0038 - 0041Commission Directive 2003/57/ECof 17 June 2003amending Directive 2002/32/EC of the European Parliament and of the Council on undesirable substances in animal feed(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 2002/32/EC of the European Parliament and of the Council of 7 May 2002 on undesirable substances in animal feed(1), and in particular Article 8(1) thereof,Whereas:(1) Council Directive 1999/29/EC on the undesirable substances and products in animal nutrition(2), as amended by Directive 2001/102/EC(3), establishes maximum levels for dioxins in several feed materials and compound feedingstuffs.(2) Directive 2002/32/EC repeals and replaces Directive 1999/29/EC with effect from 1 August 2003.(3) It is of major importance for public and animal health protection that the maximum levels for dioxins established by Directive 1999/29/EC remain in force after 1 August 2003. Directive 2002/32/EC should therefore be amended in order to include the maximum levels for dioxins, established by Directive 1999/29/EC.(4) In order to avoid any confusion it is appropriate to specify that minerals refer to the feed materials in the meaning of the Annex of Council Directive 96/25/EC of 29 April 1996 on the circulation and use of feed materials(4) as last amended by Directive 2001/46/EC of the European Parliament and of the Council(5).(5) For greater clarity the rules governing dioxins should be collected in a single text. As a result, it is appropriate to amend Directive 2002/32/EC by inserting as an annex thereto the provisions of Commission Regulation (EC) No 2439/1999 of 17 November 1999 on the conditions for the authorisation of additives belonging to the group "binders, anti-caking agents and coagulants" in feedingstuffs(6), as amended by Regulation (EC) No 739/2000(7), which establishes a provisional maximum limit for kaolinitic clays and other additives authorised for use as binders, anti-caking agents and coagulants. As no or insufficient monitoring data on the presence of dioxins have been provided for calcium sulphate dihydrate, vermiculite, natrolite-phonolite, synthetic calcium aluminates and clinoptilolite of sedimentary origin demonstrating the absence of contamination by dioxins or contamination at levels below the limit of quantification, it is therefore appropriate in order to protect animal and human health to establish for these additives a maximum level for dioxins in addition to the maximum level for dioxins in kaolinitic clay. As a result, Regulation (EC) 2439/1999 can be repealed.(6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to Directive 2002/32/EC is hereby amended in accordance with the Annex to this Directive.Article 21. With exception of the provisions concerning the entries (c) and (j) in the list of products in the table annexed to this Directive, Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 July 2003 at the latest. They shall forthwith inform the Commission thereof. They shall apply these provisions from 1 August 2003.With regard to the provisions concerning the entries (c) and (j) in the list of products in the table annexed to this Directive, Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 29 February 2004 at the latest. They shall forthwith inform the Commission thereof. They shall apply these provisions from 1 March 2004.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the texts of the provisions of national law, which they adopt in the field covered by this Directive.Article 3Commission Regulation (EC) No 2439/1999 of 17 November 1999 on the conditions for the authorisation of additives belonging to the group "binders, anti-caking agents and coagulants" in feedingstuffs shall be repealed with effect from 1 March 2004.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 5This Directive is addressed to the Member States.Done at Brussels, 17 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 140, 30.5.2002, p. 10.(2) OJ L 115, 4.5.1999, p. 32.(3) OJ L 6, 10.1.2002, p. 45.(4) OJ L 125, 23.5.1996, p. 35.(5) OJ L 234, 1.9.2001, p. 55.(6) OJ L 297, 18.11.1999, p. 8.(7) OJ L 87, 8.4.2000, p. 14.ANNEXAnnex I to Directive 2002/32/EC is amended as follows:(a) in the table, point 27 shall be replaced by the following:">TABLE>"(b) at the end of Annex I, footnote (5) is deleted and the following footnotes shall be added:"(5) Upper-bound concentrations; upper-bound concentrations are calculated assuming that all values of the different congeners less than the limit of quantification are equal to the limit of quantification.(6) These maximum limits shall be reviewed for the first time before 31 December 2004 in the light of new data on the presence of dioxins and dioxin-like PCBs, in particular with a view to the inclusion of dioxin-like PCBs in the levels to be set and will be further reviewed before 31 December 2006 with the aim of significantly reducing of the maximum levels.(7) Fresh fish directly delivered and used without intermediate processing for the production of feedingstuffs for fur animals is exempted from the maximum limit and a maximum level of 4,0 ng WHO-PCDD/F-TEQ/kg product is applicable to fresh fish used for the direct feeding of pet animals, zoo and circus animals. The products, processed animal proteins produced from these animals (fur animals, pet animals, zoo and circus animals) cannot enter the food chain and the feeding thereof is prohibited to farmed animals which are kept, fattened or bred for the production of food."